Citation Nr: 1547227	
Decision Date: 11/09/15    Archive Date: 11/13/15

DOCKET NO.  11-23 672A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1973 until January 1977.

This matter comes before the Board of Veteran's Appeals (Board) from an August 2007 rating decision of the Department of Veteran Affairs (VA), Regional Office (RO) in Atlanta, Georgia.

The Veteran testified before the undersigned Veterans Law Judge in August 2015, at in a Travel Board hearing; a transcript of that hearing is associated with the claims folder and has been reviewed.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay in this case, but finds that additional development is necessary in order for a decision to be rendered in the case. The Veteran has averred he has a low back disorder related to service. In an August 2007 rating decision, the RO denied service connection because the claims folder did not consist of objective medical evidence reflecting a worsening of a preexisting condition. Finding the Veteran's back condition preexisted service, the RO relied on a June 1974 clinical record noting the Veteran with intermittent back pain since the age of 13. The RO further noted the June 1974 clinical record which diagnosed the Veteran with camptocormia, not aggravated by service.

Generally, for veterans, there is a presumption of sound condition when examined, accepted and enrolled for service unless a defect is "noted" on the entrance examination; and a presumption of aggravation of a preexisting condition if the preexisting condition worsens in severity during service. Clear and unmistakable evidence is required to rebut the presumption of soundness and aggravation, to include a specific finding that the increase is due to the natural progress of the disease. 38 U.S.C.A. §§ 1111, 1153 (West 2014); 38 C.F.R. §§ 3.304(b), 3.306 (2015).

The January 1973 report of medical examination does not note the Veteran with a preexisting back condition. Additionally, the claims folder does not consist of a medical opinion reflecting that the Veteran's current back condition preexisted service and was not clearly and unmistakable aggravated beyond its natural progression due to service. Thus, the Veteran must be presumed of sound condition upon entrance into military service.

The claims folder reflects that the Veteran has degenerative arthritis of the L1-3 spine. (See June 2007 VA medical examination). The claims file does not contain a medical opinion in regard to whether the Veteran's low back disability it is casually related to service.

VA's duty to assist requires it to provide an adequate medical examination and/or obtain a medical opinion if the evidence is not sufficient to decide the claim. However; in order for the duty to assist to be triggered, the following must be present: (A) competent lay or medical evidence of a current disability, persistent, or recurrent symptoms of a disability, (B) evidence establishing the Veteran suffered an event, injury, or disease or symptoms of a disease, and (C) evidence indicating that the claimed disability or symptoms may be associated with the established event, injury, or disease in service. 38 C.F.R. § 3.159(c)(4)(i). The Board finds that the requirements have been met in order to trigger the VA's duty to assist for the reasons stated below. 

The claims folder reflects that the Veteran has and is being treated for a back condition. Furthermore, the Veteran contends that his back disability may be associated with an event, injury, or disease during his active military service.

In this case, without an adequate medical examination and medical opinion in regard to the Veteran's low back disability, the Board finds the current evidence to be insufficient to decide the claim. Therefore, a VA medical examination and medical opinion is required by VA's duty to assist the Veteran in developing evidence to substantiate his claim to service connection for a low back disability.

Lastly, the Veteran has reported that there is relevant treatment records from 1977 to 2002 in regard to his back condition may be in the possession of Emory Hospital, located in Atlanta, Georgia. (See Travel Board hearing transcript page 7). Based on the Veteran's assertions, VA should attempt to obtain all records not already associated with this folder. As such, the Board finds a remand is warranted. 

Accordingly, the case is REMANDED for the following action:

1. Request the appellant to identify all medical providers (VA and private) from whom he has received treatment for his back disability, and complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for the identified treatment records, for each medical treatment provider identified. After obtaining completed VA Forms 21-4142, the AOJ should attempt to obtain all identified pertinent medical records, to include Emory Hospital, located in Atlanta, Georgia and associate them with the claims file.

2. After associating all newly acquired records with the claims file, schedule the Veteran for a VA medical examination in regard to entitlement to service connection for a low back disability. The claims file should be made available for the examiner to review and the examination report should reflect that such review was accomplished. The examiner is requested to furnish an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran's current low back disability is related to his military service. Any opinion should include a complete rationale. The examiner should consider the entire claims.

3. After undertaking any other development deemed appropriate, the RO should readjudicate the issue on appeal. If the benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case (SSOC) and provide the Veteran and his representative with an appropriate opportunity to respond. Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




